Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18, 19, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHITRAKAR et al. (US 20210360522 with foreign app. Filed on 10/26/2018).

Regarding claims 1, 9, 17, CHITRAKAR et al. (US 20210360522) teaches a device (fig. 2, 20, 21), the device comprising processing circuitry coupled to storage (fig. 2, 20, 21), the processing circuitry configured to: 
determine a frame including one or more traffic indication maps (TIMs) indicating that the device has data to send in a first frequency band of a plurality of supported frequency bands (par. 99, the AP to indicate the Buffered Units (BUs) for STAs through the TIM element carried in Beacon frames transmitted on respective band); 
cause to send the frame in a second frequency band of the plurality of supported frequency bands (par. 42, 56, 99, the Beacon frames transmitted on the Primary BSS (band) to save power), wherein the first frequency band is different from the second frequency band (par. 42, 61, primary band and secondary bands), wherein the frame indicates a request for a first station device to be awake in the first frequency band to receive the data (par. 93, 95, 101, two MB TIM elements 1512 in the Beacon frame to indicate that AP has BUs on the 2 Secondary BSSs for the STA, implicitly indicating that it may initiate the multi-band transmission 1520 to the STA…the MB PS-Poll frame 1506 in which the Band Info field 1660 (see FIG. 16) indicates that the STA has the radios on all 3 bands in the Awake state to be ready to receive the BUs on all 3 bands); and 
cause to send the data using the first frequency band (par. 101, 102, sending data in secondary bands).


Regarding claims 2, 10, 18, CHITRAKAR et al. (US 20210360522) teaches the device of claim 1, wherein the first station device supports multi-band operations, comprising two or more of a 2.4 GHz band, a 5 GHz band, or a 6 GHz band (fig. 4, par. 39, 59, 2.4 GHz band, a 5 GHz band, and a 6 GHz band).

Regarding claims 3, 11, 19, CHITRAKAR et al. (US 20210360522) teaches the device of claim 1, wherein the frame further includes an association identifier associated with the first station device (par. 101, two MB TIM elements 1512 in the Beacon frame; par. 103, The multi-band (MB) TIM element 1600 is defined…The Partial Virtual Bitmap 1620 carries the bitmap of STA AIDs to indicate the presence of Buffered Units (BU)s for the STA; par. 79, STA ID identifies the STA involved in the transmission (e.g. AID12) ).

Regarding claims 4, 12, 20, CHITRAKAR et al. (US 20210360522) teaches the device of claim 1, wherein the one or more TIMs include a first TIM and a second TIM, wherein the first TIM is associated with the first frequency band, and wherein the second TIM is associated with the second frequency band (par. 93, 95, 108, the AP may also include MB TIM elements 1512 in the Beacon frame to indicate that AP has BUs on all 3 bands/BSSs for the STA, implicitly indicating that it may initiate the multi-band transmission 1720 to the STA; par. 72, scheduled UL PPDUs from STA2 and STAT on Secondary band 1 and Primary band; par. 102, the MB TIM element 1530 indicates that the AP has BUs buffered for the STA in the Primary BSS and the Secondary BSS 1; par. 42, 99, primary band (or primary BSS)).

Regarding claims 6, 14, CHITRAKAR et al. (US 20210360522) teaches the device of claim 1, wherein the frame further includes a first association identifier associated with the first frequency band and a second association identifier associated with the second frequency band (par. 101, 103; par. 61, 63, the beacon including the multi-band element for each band with associated band ID (e.g., primary band and secondary bands) for the STA in multi band communication), wherein the first association identifier and the second association identifier are associated with a first station device radio of the first station device (par. 101, 103, The multi-band TIM element 1600 is defined for use by an AP to indicate that it has Buffered Units (BU)s for the STA on another band indicated by the Band ID field 1610; par. 61, 63, the element 500 may be a multi-band element and includes one or more of the following fields:… Band ID and Band Configuration… The AP may include one or more multi-band elements 500 in the Association Response frame or other management frames to configure Primary/Secondary bands of a STA… the element 500 may also be advertised in broadcast frames such as Beacon frames).

Regarding claims 7, 15,  CHITRAKAR et al. (US 20210360522) teaches the device of claim 4, wherein the frame comprises an Element ID indicating that the first TIM is for multi-band (MB) (par. 101, the regular TIM element (to indicate BUs on the Primary BSS), AP also includes two MB TIM elements 1512 in the Beacon frame to indicate that AP has BUs on the 2 Secondary BSSs for the STA, implicitly indicating that it may initiate the multi-band transmission 1520 to the STA), and wherein the frame further comprises a band field indicating to the first station device that a target frequency band is associated with the first TIM (par. 103, The multi-band TIM element 1600 is defined for use by an AP to indicate that it has Buffered Units (BU)s for the STA on another band indicated by the Band ID field 1610).

Regarding claims 8, 16, CHITRAKAR et al. (US 20210360522) teaches the device of claim 1, wherein the at least one of the one or more TIMs conveys traffic information of a target frequency band (par. 103, The multi-band TIM element 1600 is defined for use by an AP to indicate that it has Buffered Units (BU)s for the STA on another band indicated by the Band ID field 1610).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHITRAKAR et al. (US 20210360522 with foreign app. Filed on 10/26/2018) in view of CHOI et al. (US 20180288743).

Regarding claims 5, 13, CHITRAKAR et al. (US 20210360522) teaches the device of claim 1, wherein the one or more TIMs is based on the first station device operating in the second frequency band (par. 99, the AP to indicate the Buffered Units (BUs) for STAs through the TIM element carried in Beacon frames transmitted on respective band).
However, CHITRAKAR does not teach wherein a size of the one or more TIMs is based on a number of the first station device. 
But, CHOI et al. (US 20180288743) in a similar or same field of endeavor teaches wherein a size of the one or more TIMs is based on a number of the first station device operating in the second frequency band (par. 295, If the number of STAs associated with the AP is small or the number of STAs buffered in a TIM element of a beacon frame is small…if the number of STAs associated with the AP is very big and most of the STAs are in an active state or the number of STAs buffered in a TIM element of a beacon frame is very big).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by CHOI in the system of CHITRAKAR to determine the size of Tims.
The motivation would have been to able to differentiate the indication of transmission for each STA. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        12/06/2022